UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


    TOP SURE INVESTMENTS, INC.,
                   Plaintiff,
          v.                                                            Civil Action No. 15-48 (ABJ-AK)
    CLEARVIEW SETTLEMENT
    SOLUTIONS, LLC, and HOLLY
    EDELSTEIN, et al.,
                   Defendants.


                                        MEMORANDUM OPINION

            On June 15, 2015, Holly Edelestein and Clearview Settlement Solutions, LLC

(“Clearview LLC”) (collectively, the “Clearview Defendants”) filed a Motion to Delay Entry of

Default Judgment Damages (“Motion”) [29] against defaulting defendants Marck Properties,

LLP (“Marck Properties”), Robert A. Moore, LLC (“Moore LLC”), and William L. Jones, LLC

(“Jones LLC”). 1 Plaintiff Top Sure Investments, Inc. (“Plaintiff” or “Top Sure”) has filed a

Memorandum in Opposition to the Motion (“Opposition”) [31]. This matter was referred to the

undersigned on June 25, 2015 for a Memorandum Opinion pursuant to LCvR 72.2(a), and a

hearing on the Motion was held on July 7, 2015. 2 For the reasons set forth herein, the Motion


1
  Entry of default was premature as to Jones LLC. On May 23, 2015, Plaintiff filed a Motion to Substitute Service
for Defendant William Jones’ Evasion of Service (“Motion to Substitute Service”) [23], providing evidence that
Defendant William L. Jones (“Defendant Jones”), authorized managing member of Jones LLC, acted to evade
service. On June 8, 2015, in light of the evidence supplied by Plaintiff, Judge Amy Berman Jackson granted
Plaintiff’s Motion to Substitute Service, allowing Plaintiff to serve Defendant Jones by mail. Defendant Jones was
served by certified mail on June 10, 2015. (Return of Service/Affidavit of Summons and Complaint Executed [27] at
1.) Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(i), Defendant Jones’ Answer was due on July 1, 2015. As of the date of
this Memorandum Opinion, Defendant Jones has failed to respond on behalf of himself or Jones LLC.
2
  Pursuant to LCvR 72.2(b), “any party may file written objections to a magistrate judge’s ruling under paragraph
(a) within 14 days after being served with the Order of the magistrate judge, unless a different time is prescribed by
the magistrate judge or the district judge. The objections shall specifically designate the Order or part thereof to

                                                          1
will be denied.

                                               I. Background

        This case arises out of a real estate transaction gone awry. Plaintiff and several of the

defendants attempted to purchase, remodel, and then resell a distressed house (the “Property”)

located at 4922 7th Street, N.W., Washington, D.C., 20011. (Amended Complaint (“Am.

Compl.”) [6] ¶ 1.) On February 11, 2015, after engaging in unsuccessful attempts to recover its

investment in the Property, Plaintiff filed suit against seven Defendants: Marck Properties, Jones

LLC, Moore LLC, Clearview LLC, Holly Edelestein, Defendant Jones and Robert A. Moore

(“Defendant Moore”). See Amended Complaint. To date, only the Clearview Defendants have

filed an Answer (“Answer”) [21] with the Court.

        Plaintiff is a real estate investment corporation formed under Nevada law, with a

principal place of business in Virginia. (Am. Compl. ¶ 1.) Marck Properties, Jones LLC, and

Moore LLC are entities that flip houses in the District of Columbia metropolitan area. (Am.

Compl. ¶¶ 3-4, 6.) Defendants Moore and Jones are the authorized managing members of their

respective LLCs and “member partner[s]” of Marck Properties. (Am. Compl. ¶¶ 5, 7.) Defendant

Moore personally solicited and received a gap-funding loan from Plaintiff in the amount of

$93,592.15, which Defendant Jones used to purchase the Property. (Am. Compl. ¶ 5, 7.)

Clearview LLC is a settlement company in the District of Columbia metropolitan area that

conducted a settlement for the purchase of the Property and allegedly received “gap-funding

monies from Plaintiff, per its instructions to complete the purchase of the Property by Marck

Properties.” 3 (Am. Compl. ¶ 8.) Defendant Holly Edelestein was the managing member of


which objection is made, and the basis for the objection.”
3
  The Amended Complaint is ambiguous as to whom “its” refers. This ambiguity is also noted in the Clearview

                                                       2
Clearview LLC who personally conducted the settlement for the purchase of the Property. (Am.

Compl. ¶ 9.) She also provided direction and instruction to Plaintiff regarding wiring the gap-

funding monies to complete the purchase of the Property by Marck Properties. 4 (Am. Compl. ¶

9.)

         As collateral for the funds it contributed to complete the purchase of the Property,

Plaintiff required a Joint Venture Agreement, a promissory note, 5 and a second Deed of Trust to

be completed and given to the Plaintiff. 6 (Am. Compl. ¶¶ 15-19.) Plaintiff was aware of a

previous loan commitment by Hard Money Lenders, LLC (“Hard Money”). 7 (Am. Compl. ¶

16.) Plaintiff claims that before wiring the $93,592.15 necessary to complete the sale of the

Property, it “asked the Clearview Defendants to assure that the Joint Venture Agreement,

requiring a Deed of Trust, was signed with the correct numbers, and to provide a record of the


Defendants’ Answer. (Answer ¶ 8.)
4
  This paragraph of the Amended Complaint is ambiguous as to who was supposed to wire the $93,592.15.
Plaintiff’s pleadings and supporting documents conflict with one another on this point. Plaintiff states that on August
6, 2013, “following the [Clearview Defendants’] wiring instructions, [Plaintiff] transferred $93,592.15 to [Marck
Properties, Jones LLC, and Moore LLC].” (Affidavit in Support of Default (“Affidavit”) [18] ¶ 9.) In direct conflict
with this statement, Plaintiff pled in its Amended Complaint that the Clearview Defendants “received the gap-
funding monies from Plaintiff.” (Am. Compl. ¶ 8). Plaintiff further contends that the Clearview Defendants
“accepted transfer of Plaintiff’s gap-funding loan wired to [the Clearview Defendants’] escrow account” (Am.
Compl. ¶ 69.) Plaintiff also asserts a Breach of Contract claim against the Clearview Defendants because of their
alleged failure to “get a properly executed Deed of Trust securing the gap-funding loan prior to disbursing Plaintiff’s
gap-funding loan,” thereby indicating that the Clearview Defendants ultimately transferred the money to Marck
Properties, Jones LLC, and Moore LLC. (Am. Comp. ¶ 70).
5
  In August 2013, Plaintiff entered into a Joint Venture Agreement with Marck Properties, Jones LLC, and Moore
LLC for Plaintiff to provide them with funding for the purchase, rehabilitation, and resale of the Property. (Affidavit
¶ 7.) On August 6, 2013, the initial settlement date of the Property’s sale, Marck Properties, through Moore LLC,
executed a promissory note for $93,592.15, which had a balloon date of August 1, 2014 and charged an annual rate
of interest of 10% on any unpaid balance under the promissory note. (Id.)
6
  Plaintiff’s Amended Complaint is unclear as to who was responsible for completing and giving these documents
to Plaintiff. See Am. Compl. ¶ 17. Plaintiff contends that the Joint Venture Agreement provided that “at the time
Plaintiff made its contribution of equity funds, Marck Properties was to deliver a Deed of Trust covering the
Property, which was subordinate to the senior lien and concurrent with Plaintiff’s deposit of the equity funds,” but
does not specify to whom Marck Properties was supposed to deliver the Deed of Trust. Plaintiff asserts in Counts
Five and Six that the Clearview Defendants were responsible for providing Plaintiff with a properly executed Deed
of Trust. (Am. Compl. ¶¶ 18, 67-76.) See Exh. 2, ¶ 5.
7
  Hard Money is a third party with a senior lien on the Property. (Am. Compl. ¶ 16.) Hard Money is not a party to
this lawsuit.

                                                          3
wire once completed.” 8 (Am. Compl. ¶ 21.) Plaintiff wired the money but the Clearview

Defendants failed to supply Plaintiff with the documents. (Id.) On August 6, 2013, Marck

Properties executed a promissory note for $93,592.15 “that required that it be secured by a Deed

of Trust.” (Am. Compl. ¶ 22.)


            On August 7, 2013, Plaintiff gave Defendant Jones an advance construction draw of

$15,000 for the purpose of rehabilitating the Property. (Am. Compl. ¶ 26.) Plaintiff’s Amended

Complaint states that the rehabilitation continued throughout the fall and winter of 2013. (Am.

Compl. ¶ 27.) Without providing any additional context, the Amended Complaint adds that

“after nothing happen[ed] regarding resale of the Property at the beginning of the new 2014-year,

[Plaintiff] grew concerned that the Property was not reasonably priced.” (Id.) In January 2014,

Plaintiff consulted with a realtor familiar with the area and discovered that the “offered price for

the Property was at least 7%-10% more than asking prices for comparable properties in the

neighborhood where the Property was located.” (Am. Compl. ¶¶ 28-29.)


            Plaintiff communicated its concerns to Defendant Moore, and “after several months of

inaction, [Plaintiff] began fearing the worst.” (Am. Compl. ¶¶ 29-30.) Plaintiff communicated

with Marck Properties on May 9, 2014 regarding “the amount of money [Plaintiff] committed to

the Property and its expected return.” (Am. Compl. ¶ 30.) In July 2014, Plaintiff spoke with Hard

Money regarding the possibility of the foreclosure of the senior lien. 9 (Am. Compl. ¶ 31.)

Plaintiff alleges that it then contacted the Clearview Defendants to confirm that they were in



8
      See supra note 4.
9
      Plaintiff provides no further information regarding the potential foreclosure or when and how Plaintiff learned of
it.

                                                              4
possession of Plaintiff’s original Top Sure Deed of Trust, as Plaintiff claims that it never

received the “original document or any other properly executed Deed of Trust.” (Am. Compl. ¶

31.) The Clearview Defendants told Plaintiff that the only original Deed of Trust was returned to

Hard Money. (Am. Compl. ¶ 32.) On August 4, 2014, the Clearview Defendants allegedly sent a

mobile notary to Defendant Moore to execute a proper original Deed of Trust by Marck

Properties, but Moore refused. (Am. Compl. ¶¶ 33-34.) Jones and Moore also refused to repay

Plaintiff for the gap-funding loan and advanced construction draw, despite repeated requests.

(Id.)

        Accordingly, Plaintiff filed its Amended Complaint on February 11, 2015, alleging six

counts. 10 The first four counts, Breach of Contract, Unjust Enrichment, Conversion, and

Negligence – Breach of Fiduciary Duty, were asserted against the Defaulting Defendants (Marck

Properties, Moore LLC, and Jones LLC), as well as Defendant Jones and Defendant Moore.

These counts arise out of an alleged failure to repay the gap-funding loan that Plaintiff issued to

Marck Properties on August 6, 2013 in the amount of $93,592.15 upon execution of a

promissory note, as well as an alleged failure to repay the $15,000 advanced construction draw

Plaintiff paid to Jones LLC as part of their joint venture to buy and flip the Property. (Am.

Compl. ¶¶ 1, 3-22.) See also Motion for Entry of Default Judgment (“Motion for Default”) [22]

at 1-2.); Affidavit ¶ 9. Counts Five and Six, Negligence – Breach of Fiduciary Duty and Breach

of Contract, were asserted against the Clearview Defendants for their alleged failure to properly


10
   Plaintiff amended its Complaint in order to permit Defendants to sell the Property to a third-party to avoid a
scheduled foreclosure sale of the Property by a senior lender. (Motion for Default Judgment [22] at 2.) On February
13, 2015, two days after Plaintiff filed its Amended Complaint, under threat of foreclosure by a senior lienholder,
Marck Properties sold the Property to a third party purchaser. (Affidavit ¶ 12.) Plaintiff states that “on or about
February 18, 2015, Plaintiff received $1,713.84, which were the remaining proceeds from February 13, 2015 sale of
the Property by Marck Properties.” (Affidavit ¶ 12).

                                                         5
document and record a second Deed of Trust for the Property before disbursing the gap-funding

loan. 11 (Am. Compl. ¶ 23-25.)


        Ultimately, Plaintiff asserts that the Defaulting Defendants’ refusal to cure the Deed of

Trust issues was a deliberate attempt to “cut Plaintiff out of the deal,” by preventing Plaintiff

from “seeking payment for the gap-funding loan from a foreclosure sale of the Property.” (Am.

Compl. ¶ 37.) Plaintiff contends that the Clearview Defendants alleged failure to obtain and

record a properly executed Deed of Trust for the Property constitutes a breach of the standard of

care in the real estate industry and a breach of the Clearview Defendants’ fiduciary duty to

Plaintiff. Plaintiff further asserts that, as a result of the Clearview Defendants’ breach, Plaintiff

was prevented from securing its second lien position and thereby protecting its investment. (Am.

Compl. ¶ 38.)


        The Clearview Defendants timely answered the Amended Complaint on May 20, 2015.

Defendant Moore did not answer the Amended Complaint but instead filed a Suggestion of

Bankruptcy [11] with the Court on April 27, 2015. 12 He failed to file an Answer on behalf of

Moore LLC. Marck Properties and Jones LLC failed to answer the Amended Complaint, and

Defendant Jones actively evaded service of process. (Motion to Substitute Service at 3-5.) On

May 21, 2015, Plaintiff filed its Motion for Default as to the Defaulting Defendants (Marck

Properties, Moore LLC, and Jones LLC). 13




11
   See supra note 4.
12
   Defendant Moore filed for bankruptcy on December 31, 2014 in the U.S. Bankruptcy Court for the District of
Maryland. (14-29712).
13
   Default was entered improperly early as to Defendant Jones. See supra note 1.

                                                       6
       On June 8, 2015, Judge Jackson referred Plaintiff’s Motion for Default to the undersigned

pursuant to LCvR 72.3(a). On June 15, 2015, however, the Clearview Defendants filed their

Motion to Delay Entry of Default Judgment Damages against the Defaulting Defendants, in

which they asked the Court to “defer the entry of a judgment as to damages against the defaulted

parties.” (Motion at 2.) The undersigned held a hearing on the Motion on July 7, 2015, during

which the Clearview Defendants reiterated their concern that entry of a default judgment as to

damages against the three Defaulting Defendants would “would have the effect of setting the

damages against the Clearview Defendants . . . with regard to the $93,592.15 loan.” (Motion at

3.) The Clearview Defendants “object[ed] to any interpretation of the defaults as in any way

creating binding admissions of Plaintiff’s allegations” and moved to delay entry of default

damages until after the close of discovery. (Motion at 2-5.)



                       II. Legal Standard for Delay of Default Judgment

       An entry of default is proper “[w]hen a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise.” Fed. R. Civ. P. 55(a). Where the plaintiff’s claim is not for a sum certain, the party

must apply to the court for a default judgment. Fed. R. Civ. P. 55(b)(2). The determination of

whether default judgment is appropriate is committed to the discretion of the trial court. Int’l

Painters & Allied Trades Indus. Pension Fund v. Auxier Drywall, LLC, 531 F. Supp. 2d 56, 57

(D.D.C. 2008) (citing Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980)).

       When multiple defendants are involved, “the court may direct the entry of a final

judgment as to one or more but fewer than all of the claims or parties only upon an express



                                                  7
determination that there is no just reason for delay and upon an express direction for the entry of

judgment.” Fed. R. Civ. P. 54(b). Frow v. De La Vega, the leading Supreme Court case on the

permissibility of issuing a default judgment against defaulting defendants prior to the resolution

of the case against the answering defendants, establishes that “when one of several defendants

who is alleged to be jointly liable defaults, judgment should not be entered against that defendant

until the matter has been adjudicated with regard to all defendants, or all defendants have

defaulted.” 10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure: Civil

§ 2690 (3d ed. 2001). See generally Frow v. De La Vega, 82 U.S. 552 (15 Wall.), 21 L. Ed. 60

(1872).

          While “Frow undoubtedly stands for the proposition that in certain circumstances it is

inappropriate to enter a default judgment against one defendant when other defendants in the

same case have prevailed,” Farzetta v. Turner and Newall, Ltd., 797 F.2d 151, 154 (3d Cir.

1986), subsequent courts have developed differing understandings of precisely what those

circumstances are. This Circuit has held that Frow bars entry of a default judgment against one

of several defendants only if the theory of recovery is one of true joint liability. 14 See Whelan v.


14
   Different circuits have articulated two different interpretations of Frow. In addition to the D.C. Circuit, the
Second, Third, Seventh, and Eighth Circuits have adopted a narrow approach to Frow, generally requiring true joint
liability between the defaulting and answering defendants. See McMillian/McMillian, Inc. v. Monticello Ins. Co.,
116 F.3d 319 (8th Cir. 1997) (Frow not extended to situations where the co-defendants shared closely related
interests but were not truly jointly liable); Farzetta v. Turner and Newall, Ltd., 797 F.2d 151, 154 (3d Cir. 1986)
(allowing entry of default judgment against two defaulting asbestos suppliers, even though the jury found that the
employee had assumed risk vis-a-vis the answering asbestos supplier, where there was no finding by the jury that the
defaulting defendants supplied asbestos simultaneously with the answering defendants); In Re Uranium Antitrust
Litigation, 617 F.2d 1248, 1257 (7th Cir. 1980) (holding that Frow is not applicable where different results as to
different parties are not logically inconsistent); Int’l Controls Corp. v. Vesco, 535 F.2d 742, 746 n.4 (2d Cir. 1976)
(“at most, Frow controls in situations where the liability of one defendant necessarily depends upon the liability of
the others”). The Fourth, Fifth, Ninth, Tenth, and Eleventh Circuits view Frow relatively broadly, generally holding
that Frow governs where the answering and defaulting defendants are closely interrelated or otherwise similarly
situated. See Lewis v. Lynn, 236 F.3d 766, 768 (5th Cir. 2001) (citations omitted) (internal quotation marks omitted)
(holding that it would be “incongruous and unfair to allow some defendants to prevail, while not providing the same
benefit to similarly situated defendants”); In re First T.D. & Investment, Inc., 253 F.3d 520, 532 (9th Cir. 2001)

                                                          8
Abell, 953 F.2d 663, 674-75 (D.C. Cir. 1992) (“in cases involving multiple defendants, a default

order that is inconsistent with a judgment on the merits must be set aside only when liability is

truly joint . . . and when the relief sought can only be effective if judgment is granted against

all.”) See also Carter v. District of Columbia, 795 F.2d 116, 137 (D.C. Cir. 1986) (holding that

“Frow stands for the narrow rule that a default judgment may not be entered against one of

several defendants where the theory of recovery is one of true joint liability, such that, as a

matter of law, no one defendant may be liable unless all defendants are liable.”) Therefore, in

this Circuit, a default judgment cannot go forward in cases in which the liability of one defendant

necessarily depends upon the liability of others. Absent such true joint liability, a default

judgment may go forward as to the defaulting defendants while the case proceeds on the merits

as to the answering defendants.



                        III. Analysis of Clearview Defendants’ Motion to Delay

         The Clearview Defendants assert that Plaintiff’s Motion for Default Judgment should be

delayed because “a money judgment [against the Defaulting Defendants] is premature and will

cause prejudice to non-defaulted defendants.” (Motion at 3.) Specifically, they claim that an

award of monetary damages against the Defaulting Defendants has the potential to bind the

Clearview Defendants to a “sum certain,” and the Clearview Defendants fear that, under the


(holding that the bankruptcy court abused its discretion by certifying as final default judgments against defaulting
defendants that were inconsistent with its previous grant of summary judgment in favor of similarly situated
answering defendants); Wilcox v. Raintree Inns of Am., Inc., 76 F.3d 394, 1996 WL 48857, at *3 (10th Cir. 1996)
(extending Frow to cases where multiple defendants have closely related defenses); Gulf Coast Fans v. Midwest
Electronic Electronics Importers, 740 F.2d 1499, 1512 (11th Cir. 1984) (holding that a distributor’s breach of
contract claim against importer and exporter of fans could not logically result in one defendant being liable but not
the other); United States ex rel. Hudson v. Peerless Ins. Co., 374 F.2d 942, 945 (4th Cir. 1967) (holding that “where
the liability is joint and several or closely interrelated and a defending party establishes that plaintiff has no cause of
action or present right of recovery, this defense generally inures also to the benefit of a defaulting defendant”).

                                                             9
theory of joint and several liability, they will be automatically responsible for any damages

assessed against the Defaulting Defendants, in the event that Plaintiff prevails at a hearing on the

Motion for Default Judgment. (Id.) Although Plaintiff has brought separate claims against the

Defaulting Defendants and the Clearview Defendants, the Clearview Defendants nonetheless

contend that they could be held responsible for the entirety of the $93,592.15 loan since this

amount is, in Plaintiff’s words, “inclusive of the damages to be proven” against the Defaulting

Defendants. (Opposition at 5.) The Clearview Defendants contend that “discovery is required to

ascertain what, if any, damages Plaintiff might be entitled to receive in the event of [a verdict

against the Clearview Defendants].” (Motion at 3.)

        Accordingly, the Clearview Defendants request that the Court delay assessment of

damages with regard to the Defaulting Defendants until after discovery. At the July 7, 2015

hearing, the Clearview Defendants reiterated that they would not be prejudiced if this Court

entered a Default Judgment against the Defaulting Defendants but stayed an assignment of

damages. However, the Clearview Defendants could not articulate any reason why joint and

several liability would apply between the Clearview Defendants and the Defaulting Defendants.

After initially claiming that it was their understanding that joint and several liability applies in

this case, the Clearview Defendants clarified that they do not believe that they should be held

jointly and severally liable but that they filed their Motion to obtain assurance that they would

not be bound by a damages award against the Defaulting Defendants. 15

        Plaintiff clarified at the hearing that it does not seek to hold the two sets of defendants



15
   The Clearview Defendants stated at the hearing that a line in the Memorandum Opinion noting that they would
not be bound to any damages calculation assessed against the Defaulting Defendants would be sufficient to assuage
their concerns.

                                                       10
jointly and severally liable and that it views the claims against the defaulting and answering

defendants to be separate and distinct. 16 Plaintiff correctly noted that since the first four counts

of the Amended Complaint were not asserted against the Clearview Defendants, Plaintiff could

have brought two separate lawsuits, one against the Defaulting Defendants and one against the

Clearview Defendants. Plaintiff further noted that it will have to prove liability and damages

against the Clearview Defendants, and that it concurs with the Clearview Defendants that

proceeding to discovery on damages is necessary on Counts Five and Six.

         The Court agrees with Plaintiff that liability is not joint and several between the

Defaulting Defendants and the Clearview Defendants. The claims against the Clearview

Defendants and the Defaulting Defendants are separate, despite being pled in the same Amended

Complaint. The Clearview Defendants were not parties to, or intended third party beneficiaries

of, the Joint Venture Agreement or promissory note, nor were they involved in the “marketing

and rehabilitation of the Property at issue on which liability is alleged against [the Defaulting

Defendants].” (Opposition at 4.) Against the Clearview Defendants, Plaintiff asserts only

Negligence – Breach of Fiduciary Duty and Breach of Contract claims, arising out of their

alleged failure to obtain and record a properly executed Deed of Trust and thereby secure

Plaintiff’s interest in the Property. (Am. Compl. ¶¶ 23-25.) As a result, the information

uncovered during discovery between Plaintiff and the Clearview Defendants has no bearing on

the damages claimed against the Defaulting Defendants, and the damages claimed against the

Defaulting Defendants are not in any way binding on the Clearview Defendants.

         Frow bars entry of a default judgment against one of several defendants when the default


16
  This is consistent with Plaintiff’s position in its Opposition that the Clearview Defendants “will have the
opportunity to conduct discovery and defend the case accordingly.” (Opposition at 5.)

                                                         11
judgment would potentially result in an inconsistent finding on the issue of liability; however,

there is no danger of that occurring in the instant case. The Clearview Defendants’ contention

that they will be bound to an award of damages against the Defaulting Defendants is inconsistent

with this Circuit’s understanding of Frow. See Whelan v. Abell, 953 F.2d at 674 (“in cases

involving multiple defendants, a default order that is inconsistent with a judgment on the merits

must be set aside only when liability is truly joint . . . and when the relief sought can only be

effective if judgment is granted against all.”) Because liability in this case is not truly joint, and

because there is therefore no risk that a damages award against the Defaulting Defendants would

bind the Clearview Defendants, the Court finds that there is no just reason to delay a hearing on

Plaintiff’s Motion for Default Judgment. 17 See Fed. R. Civ. P. 54(b) (when multiple defendants

are involved, “the court may direct the entry of a final judgment as to one or more but fewer than

all of the claims or parties only upon an express determination that there is no just reason for

delay and upon an express direction for the entry of judgment.”)



                                                 IV. Conclusion

         For the foregoing reasons, this Court denies Defendants’ Motion to Delay Entry of

Default Judgment Damages [29]. An order consistent with this Memorandum Opinion will be

issued separately.



DATE: July 17, 2015                                                               /s/
                                                                ALAN KAY
                                                                UNITED STATES MAGISTRATE JUDGE

17
  Plaintiff will still be required to prove at a hearing on the Motion for Default Judgment that a default judgment is
appropriate, as well as the amount of damages, if any, that this Court should assess against the Defaulting
Defendants.

                                                          12